United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1122
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Jose M. Diaz

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: September 27, 2013
                             Filed: December 9, 2013
                                  ____________

Before RILEY, Chief Judge, BYE and GRUENDER, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       A jury convicted Jose M. Diaz of conspiracy to distribute and possess with
intent to distribute cocaine in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Diaz
appeals his conviction and sentence, arguing the district court1 erred in (1) denying


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
Diaz’s motion to suppress, (2) refusing Diaz’s duress or coercion instruction,
(3) denying Diaz’s motion for judgment of acquittal, and (4) denying Diaz safety
valve relief at sentencing. We affirm.2

I.     BACKGROUND
       Diaz, a truck driver by trade, played a relatively minor role in a large drug
trafficking conspiracy that began in 2007. The conspiracy involved smuggling
cocaine from Mexico into the United States where it was distributed through a large
network operating in several large cities. Between 2010 and 2011, law enforcement
officers monitored calls among key conspirators, including Samuel Lopez and Esteban
Vallejo.

        In November 2010, Jose Arrendondo and Jesse Galacia arranged for a truck and
driver to transport ten kilograms of cocaine from Lopez in Houston, Texas, to Vallejo
in Birmingham, Alabama. Galacia and Jaime Avila hired Diaz. Diaz testified he was
not involved in drug trafficking and had received the job through an acquaintance who
told Diaz he would be paid $700 to transport pipe to Louisiana. Diaz testified he was
initially instructed to go to a gas station to pick up the semi-tractor and trailer on
November 5, 2010, but when he arrived, Galacia told him they would have to pick up
the trailer at another location. Diaz and Galacia then drove the semi-tractor to the rear
of a shopping center. When they stopped, two other vehicles parked next to them.
Diaz testified that he asked why there was no trailer, and Galacia told him there had
been “[a] change of plans.”

       Diaz claims he told Galacia he could not do the transport because his son was
sick, but Galacia responded “he couldn’t let [Diaz] go; sorry, bro.” Diaz testified he
was then escorted to a gas station where, as instructed, he used $500 cash the dealers
gave him to pay for fuel for the semi-tractor before heading out on Highway 59


      2
       We have appellate jurisdiction under 28 U.S.C. § 1291.

                                          -2-
toward Alabama. According to Diaz, he “drove all night” “[v]ery afraid” he might be
shot if he did not comply with the constant instructions he was receiving by phone.

       At trial, Diaz’s co-conspirators told a different story. Arrendondo testified the
co-conspirators hired a driver (Diaz) for $10,000—$1,000 per kilogram—to deliver
the drugs to Alabama, and the co-conspirators delivered the cocaine to Diaz before the
trip. Arrendondo testified Diaz was aware of the drugs and that Arrendondo had never
known an “unwitting courier” in his twenty years of drug dealing.

       Another co-conspirator, Jimmy Solis, testified Galacia handed a red suitcase
containing the drugs to Diaz in the semi-tractor. Solis further testified that Diaz drove
alone in the semi-tractor and took a different route to Alabama than did the other co-
conspirators. Lopez testified he never saw anyone threaten Diaz and there were no
weapons involved in this trip. During the trip, Lopez made several calls to Vallejo
that the police monitored. Lopez’s testimony about those calls indicated Diaz was
aware of the illicit nature of the trip.

        On November 6, 2010, at approximately 10:15 a.m., Solis, Lopez, and Galacia
arrived in Solis’s truck at a Comfort Inn in Livingston, Alabama, where Vallejo had
rented a room. Diaz followed in the semi-tractor at about 10:30 a.m. Solis and
Galacia also rented rooms at the hotel. Based on information from Lopez’s monitored
calls, law enforcement had the hotel under surveillance beginning at approximately
8:30 a.m. that morning. Shortly after Diaz arrived, Drug Enforcement Administration
(DEA) Task Force Officer James Wigley, the officer monitoring the hotel, watched
Diaz take the red suitcase from the truck into the hotel. Solis testified that Diaz took
the suitcase to Galacia’s room where Solis opened the suitcase in front of Diaz and
Galacia to make sure all ten kilos were there. Diaz, Galacia, and Solis then left the
room to get lunch. At lunch, the men discussed Vallejo selling the cocaine and paying
Diaz and Galacia so they could head back to Houston. Solis denied anyone had a gun
or threatened Diaz at any time.

                                          -3-
        At approximately 10:30 p.m., Diaz left the hotel room alone to go across the
street to Burger King. DEA Special Agent Patrick Wilson and three other plainclothes
officers contacted Diaz outside the Burger King drive-through window, asking if Diaz
would cooperate with their investigation. Diaz told the officers he took a red suitcase
into the hotel, identifying the two rooms occupied by Solis and Galacia. Diaz did not
say what was in the suitcase, nor did he admit to any illegal activity. Diaz also did not
tell the officers he had been threatened to deliver the suitcase and admitted on cross-
examination that he never saw any weapons and did not attempt to contact the police
during his trip.

       After a brief discussion, Agent Wilson told Diaz the officers were going to the
hotel and asked Diaz if he wanted to sit in one of the unmarked police vehicles, out
of sight of anyone leaving the hotel. Diaz agreed to do so. Agent Wilson testified the
officers did not have their weapons drawn and never threatened Diaz or forced him
to enter the police vehicle, where he remained uncuffed for approximately twenty
minutes. The police vehicle was locked from the inside, but there is no evidence the
officers would not have let Diaz out of the vehicle if he so requested.

       After Agent Wilson spoke with Diaz, Officer Wigley performed a knock-and-
talk at Galacia’s room. When Officer Wigley asked for consent to search the room,
Galacia pointed to the red suitcase and said, “What you’re looking for is over there.”
Officer Wigley seized the suitcase and the ten kilograms of cocaine inside and arrested
Galacia. Agent Wilson then gave Diaz his phone number and explained that Diaz
might be able to get a reward for providing further information regarding illegal
activity. At Diaz’s request, the officers then drove Diaz to another location to be
dropped off so he would not be seen leaving the police vehicle. Diaz returned to the
hotel and drove the semi-tractor back to Houston.

      On June 2, 2011, a grand jury indicted Diaz for conspiracy to distribute and
possess with intent to distribute cocaine. Diaz moved to suppress his statements and

                                          -4-
the cocaine, which the district court denied. At trial, Diaz submitted a proposed jury
instruction on the affirmative defense of duress or coercion. After argument on the
record, the district court determined the evidence did not support the instruction and
refused to give it. At the close of the government’s case, Diaz moved for judgment
of acquittal on the grounds that the government offered no evidence to show when the
cocaine was placed in the red suitcase. The district court denied the motion. At
sentencing, Diaz asked the district court to apply the safety valve provision,
presumably under 18 U.S.C. § 3553(f) and United States Sentencing Guidelines
(U.S.S.G.) § 5C1.2(a), but the district court determined Diaz did not qualify for safety
valve relief. Diaz appeals his conviction and sentence.

II.    DISCUSSION
       A.    Motion to Suppress
       Diaz argues the district court erred in denying his motion to suppress evidence
and statements because Diaz “was in custody when he was interrogated and he was
never apprised of his” rights under Miranda v. Arizona, 384 U.S. 436 (1966). “We
review de novo the district court’s legal determination about whether a defendant was
in custody, and we review the court’s factual findings for clear error.” United States
v. Vinton, 631 F.3d 476, 481 (8th Cir. 2011).

       Officers must provide Miranda warnings to suspects in custody because “the
inherently coercive nature of custodial interrogation ‘blurs the line between voluntary
and involuntary statements.’” J.D.B. v. North Carolina, 564 U.S. ___, ___, 131 S. Ct.
2394, 2401 (2011) (quoting Dickerson v. United States, 530 U.S. 428, 435 (2000)).
“[W]hether a suspect is in ‘custody’ is an objective inquiry” that turns on two discrete
questions: “‘first, what were the circumstances surrounding the interrogation; and
second, given those circumstances, would a reasonable person have felt he or she was
at liberty to terminate the interrogation and leave.’” Id. 564 U.S. at ___, 131 S. Ct. at
2402 (quoting Thompson v. Keohane, 516 U.S. 99, 112 (1995) (footnote omitted));
accord United States v. Perrin, 659 F.3d 718, 720 (8th Cir. 2011).

                                          -5-
       We have identified six non-exclusive factors for determining whether a suspect
is in custody:

      (1) whether the suspect was informed at the time of questioning that the
      questioning was voluntary, that the suspect was free to leave or request
      the officers to do so, or that the suspect was not considered under arrest;
      (2) whether the suspect possessed unrestrained freedom of movement
      during questioning; (3) whether the suspect initiated contact with
      authorities or voluntarily acquiesced to official requests to respond to
      questions; (4) whether strong arm tactics or deceptive stratagems were
      employed during questioning; (5) whether the atmosphere of the
      questioning was police dominated; or, (6) whether the suspect was
      placed under arrest at the termination of the questioning.

United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990). “The critical inquiry is
not whether the interview took place in a coercive or police dominated environment,
but rather whether the defendant’s freedom to depart was restricted in any way.”
United States v. Cowan, 674 F.3d 947, 957 (8th Cir. 2012) (quoting United States v.
Martinez, 462 F.3d 903, 909 (8th Cir. 2006) (internal marks omitted)).

       The district court did not err in finding Diaz was not in custody when he was
interviewed by Agent Wilson and the other officers. On appeal, Diaz claims his
freedom to depart was restricted because several armed law enforcement officers
surrounded Diaz while he was alone in an unfamiliar setting, did not say “he was free
to leave,” questioned him, and placed him in a locked vehicle while they searched the
hotel. The record does not support Diaz’s characterization of the parking lot
questioning.

      Agent Wilson provided undisputed testimony that he and three other officers
approached Diaz near the Burger King drive-through window, with Agent Wilson
taking the lead in questioning Diaz in Spanish while the other officers remained
several feet behind Agent Wilson. The officers were armed, but their weapons were

                                         -6-
not visible to Diaz. Diaz, when approached by Agent Wilson, was not cornered by the
officers and “could have gone right [to the road] or left [to the hotel] or to the rear.”
Agent Wilson asked Diaz if they could talk with him, and Diaz voluntarily agreed.
Diaz followed behind the officers as they moved out of earshot of the Burger King
drive-through for privacy. The interview occurred in a public, open location, and Diaz
testified that the officers treated him “very well.” Diaz appeared calm and cooperative
throughout the interview, and there is no evidence the officers ever surrounded Diaz,
used coercive tactics, or restrained Diaz’s freedom of movement in any way. The
officers did not arrest Diaz at the close of the encounter and instead thanked Diaz,
encouraged him to continue his cooperation, and “wished [him] a good trip.”

       A reasonable person in Diaz’s position “would have felt at liberty to terminate
the interrogation and leave,” Vinton, 631 F.3d at 481. Diaz thus was not in custody
at the time of his statements to Agent Wilson.3 The district court properly denied
Diaz’s motion to suppress.

       B.     Jury Instruction
       Diaz next contends the district court erred in denying his request to submit a
jury instruction explaining the affirmative defense of duress or coercion. Diaz claims
his testimony that he transported the drugs because he was “[v]ery afraid” the drug
dealers would “put a bullet into [him]” if he refused or tried to escape was sufficient
evidence to support a duress or coercion instruction.

       “A defendant is entitled to an instruction as to any recognized defense for which
there exists evidence sufficient for a reasonable jury to find in his favor.” United
States v. Shinn, 681 F.3d 924, 929 (8th Cir. 2012) (quoting Mathews v. United States,


      3
       Diaz incorrectly claims he was “detained” in a patrol car following his
statements to the officers. The record clearly establishes that, for his own protection,
Diaz voluntarily entered the vehicle after the officers finished questioning him.

                                          -7-
485 U.S. 58, 63 (1988) (internal marks omitted)). “We review the district court’s
denial of a proffered legal defense de novo.” United States v. Young, 613 F.3d 735,
743 (8th Cir. 2010). To show he was entitled to a duress or coercion instruction, Diaz
had to establish the following:

      (1) he was under an unlawful and present, imminent, and impending
      threat of such a nature as to induce a well-grounded apprehension of
      death or serious bodily injury; (2) that he had not recklessly or
      negligently placed himself in a situation in which it was probable that he
      would be forced to commit a criminal act; (3) that he had no reasonable,
      legal alternative to violating the law; and (4) that a direct causal
      relationship may be reasonably anticipated between the commission of
      the criminal act and the avoidance of the threatened harm.

United States v. Gamboa, 439 F.3d 796, 816 (8th Cir. 2006) (quoting United States
v. Jankowski, 194 F.3d 878, 883 (8th Cir. 1999) (internal marks omitted)).

       The district court correctly determined Diaz failed to establish the first and third
elements of a duress or coercion defense. With respect to Diaz’s claimed threat, the
district court found insufficient evidence that a threat had been made at all, much less
a threat of death or serious bodily injury. In reaching that finding, the district court
noted none of the surveillance phone records suggested the other drug traffickers had
to threaten or force Diaz to transport the drugs. Diaz said he feared being shot, but
Lopez and Solis testified the conspirators had no guns during the trip, and no weapons
were found when Diaz’s co-conspirators were searched. The district court emphasized
that Diaz was alone with a phone in the semi-tractor for nine hours from Houston,
Texas, to Livingston, Alabama, and never called the police or stopped to ask for help.
Even after he arrived at the hotel in Alabama, Diaz was often alone, yet never made
any effort to seek help or explain his situation to anyone he encountered, including
when he talked with Agent Wilson at the Burger King. In fact, the first time Diaz
asserted that he acted under duress was at trial.


                                           -8-
       Because Diaz had various opportunities to seek help over many hours and in
many places, but elected not to do so, the district court correctly determined the facts
in evidence did not warrant a duress or coercion instruction. See Gamboa, 439 F.3d
at 816 (explaining the district court did not err in refusing a duress instruction where
the defendant “failed to demonstrate . . . that he had a ‘well-grounded apprehension
of death or serious bodily injury’ . . . or that he had ‘no reasonable legal alternative to
violating the law’” (quoting Jankowski, 194 F.3d at 883)).

      C.      Motion for Judgment of Acquittal
      Diaz next proposes the district court erred in denying his motion for judgment
of acquittal. In Diaz’s view, his conviction cannot stand because the case against him
was based on his presence at a drug deal and “wild speculation.”

      “We review de novo the denial of [Diaz’s] motion for judgment of acquittal.”
United States v. Clark, 668 F.3d 568, 573 (8th Cir. 2012) (quoting United States v.
Cook, 603 F.3d 434, 437 (8th Cir. 2010) (internal marks omitted)).

      We apply the same standard of review to the district court’s ruling on a
      motion for judgment of acquittal as we do to a sufficiency of the
      evidence challenge. We view the evidence in the light most favorable to
      the government, resolving evidentiary conflicts in favor of the
      government, and accepting all reasonable inferences drawn from the
      evidence that support the jury’s verdict. We will reverse only if no
      reasonable jury could have found the defendant guilty.

Cook, 603 F.3d at 437 (internal citations omitted). Diaz failed to satisfy this high
standard.

      Diaz analogizes his case to United States v. Pace, 922 F.2d 451 (8th Cir. 1990),
and United States v. Hernandez, 301 F.3d 886 (8th Cir. 2002). In Pace, we reversed
a criminal conviction because the government failed to produce sufficient evidence


                                           -9-
the paid driver of a station wagon knowingly possessed 200 pounds of cocaine
concealed in his passenger’s luggage in the back of the car. See Pace, 922 F.2d at
452. At trial, the driver and his passenger both testified the driver was not aware of
the cocaine. See id. at 453. In reversing the driver’s conviction for possession, we
noted there was no evidence the defendant explored the cargo area, opened his
passenger’s luggage, or knew of the “criminal nature of the trip.” Id. We determined
“it [was] merely conjecture to conclude [the driver] knew what those packages
contained.” Id. Similarly, in Hernandez, we affirmed the district court’s judgment of
acquittal as to the girlfriend of a drug dealer where there was no evidence the
defendant was aware of the drugs found in her home and no evidence linking her to
the drugs or drug dealing. See Hernandez, 301 F.3d at 890-92.

       Diaz’s reliance on Pace and Hernandez is misplaced. As we have said before,
“this is not a case in which the government could not prove, even by inference, that
the defendant was anything more than present in the vehicle or physically proximate
to the contraband.” United States v. Johnson, 18 F.3d 641, 648 (8th Cir. 1994). The
government presented strong direct and circumstantial evidence that Diaz knowingly
took part in the conspiracy as a drug courier. Diaz’s co-conspirators testified Diaz
was aware of the drugs, agreed to deliver them for $10,000, helped load the suitcase
into the semi-tractor, transported the drugs from Houston to Livingston, brought the
drugs into the room where they later were seized, and waited at the hotel all day with
his co-conspirators, not only to be paid for delivering the drugs, but to carry the rest
of the cash back to Houston. “[I]t was the jury’s prerogative to believe” the testimony
of Diaz’s co-conspirators, particularly when the surveillance evidence corroborated
much of that testimony. United States v. Listman, 636 F.3d 425, 430 (8th Cir. 2011).

       Diaz himself testified he delivered the red suitcase from Houston to the hotel
in Livingston, but claimed he did so under duress and without knowing the suitcase
held any drugs. Diaz’s claim of deathly fear and duress resulting from the drug
dealers is materially inconsistent with his alternative claim that he was completely

                                         -10-
ignorant of the drugs. As noted by the district court in denying Diaz’s motion, the
jury was not obligated to credit Diaz’s testimony—either version. See United States
v. Long Feather, 299 F.3d 915, 917 (8th Cir. 2002). The district court did not err in
denying Diaz’s motion for judgment of acquittal.

       D.    Safety Valve
       Lastly, Diaz maintains the district court erred when it declined to award him
safety valve relief and to reduce his offense level. The safety valve permits a district
court to sentence a defendant below a statutory mandatory minimum if:

      (1) the defendant does not have more than one criminal history point;
      (2) the defendant did not use violence or possess a firearm in connection
      with the offense; (3) the offense did not result in death or in serious
      bodily injury; (4) the defendant was not found to be an organizer, leader,
      manager, or supervisor of others or to have engaged in a continuing
      criminal enterprise; and (5) the defendant has truthfully provided to the
      Government all information and evidence the defendant has concerning
      the offense.

United States v. Sanchez-Gonzalez, 643 F.3d 626, 629-30 (8th Cir. 2011) (referring
to 18 U.S.C. § 3553(f)). The only issue presented here is whether Diaz truthfully
provided the government with “all information and evidence [Diaz] had concerning
the offense.” Id. at 630.

       Diaz “has the burden to prove he qualifies for this relief, and we review for
clear error the district court’s findings about the completeness and truthfulness of
[Diaz]’s provision of information.” United States v. Aguilera, 625 F.3d 482, 488 (8th
Cir. 2010). We also review “the ultimate denial of safety valve relief for clear error.”
United States v. Hinojosa, 728 F.3d 787, 790 (8th Cir. 2013).

       Diaz did not separately proffer his knowledge to the government and relies
solely on his trial testimony to support safety valve relief. We do not address the

                                         -11-
appropriateness of such an unusual procedure.4 The district court concluded Diaz
failed to provide completely and truthfully all of the evidence and information he had
concerning the offense because his testimony was internally inconsistent and did not
“hold together under a very simple common-sense analysis.” Based on Diaz’s
statements before and during trial, we find the district court did not commit clear error
or otherwise abuse its discretion in denying safety valve relief. See Sanchez-
Gonzalez, 643 F.3d at 630.

III.   CONCLUSION
       We affirm Diaz’s conviction and sentence.
                      ______________________________




       4
       A defendant seeking safety valve relief ordinarily engages in a proffer with the
government before sentencing, and our court reviews the district court’s determination
of whether the proffer satisfied the defendant’s obligation to provide truthful
information to the government. See, e.g., United States v. Garcia, 675 F.3d 1091,
1093-95 (8th Cir. 2012). Diaz argues his contested trial testimony alone could satisfy
§ 3553(f)(5). Because the district court did not confront this unusual procedure and
did not otherwise commit clear error in denying safety valve relief, we need not
address whether safety valve relief requires a defendant to engage in a proffer with the
government before sentencing.

                                          -12-